                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 ROCK HILL DIVISION

Joe L. Adams,                  )
                               )
             Plaintiff,        )                      Civil Action No.: 0:19-cv-00663-JMC
                               )
      v.                       )                            ORDER AND OPINION
                               )
3D Systems Inc.,               )
                               )
             Defendant.        )
______________________________ )


       Plaintiff Joe L. Adams, Jr. (“Adams”), proceeding pro se, filed a Complaint (ECF No. 1)

against his former employer, 3D Systems, Inc. (“3D Systems”), alleging claims of discrimination,

harassment, and retaliation based on his race, color, and national origin in violation of Title VII of

the Civil Rights Act of 1964, age discrimination in violation of the Age Discrimination in

Employment Act of 1967 (“ADEA”), and state-law claims for assault, negligent supervision, and

wrongful termination.

        This matter is before the court for review of the Magistrate Judge’s Report and

Recommendation (“Report”) (ECF No. 68) filed on November 26, 2019. Within the Report, the

Magistrate Judge recommends that the court grant in part and deny in part 3D Systems’ Motion to

Dismiss and Strike (ECF No. 14). For the reasons stated herein, the court ACCEPTS the

Magistrate Judge’s Report (ECF No. 68), and GRANTS IN PART AND DENIES IN PART 3D

Systems’ Motion to Dismiss and Strike (ECF No. 14). Specifically, the court GRANTS 3D

Systems’ Motion to Dismiss and Strike as to Adams’ Title VII claims for color and national origin

discrimination, his age discrimination claims, and his state law claims of negligent supervision and

wrongful termination. The court DENIES 3D Systems’ Motion to Dismiss and Strike (ECF No.




                                                  1
14) as to its request to strike certain “allegedly scandalous or impertinent” portions from the

Complaint because those portions of the Complaint may still “present background information”

regarding the remaining claims.1 Because 3D Systems does not seek dismissal of Adams’ Title

VII race discrimination, harassment, or retaliation claims and does not seek to dismiss his state

law assault claim, those claims remain before the court.

                   I. PROCEDURAL AND FACTUAL BACKGROUND2

       The Report sets forth the relevant facts and legal standards, which the court incorporates

herein without a full recitation. (ECF No. 68 at 1-4.) On March 6, 2019, Adams filed a Complaint

against his former employer, 3D Systems, alleging claims of discrimination, harassment, and

retaliation based on his race, color, and national origin. (ECF No. 1.) Adams also filed an age

discrimination claim and several state-law claims for assault, negligent supervision, and wrongful

termination. (Id.) 3D Systems responded to the Complaint and filed an Answer and a Motion for

Partial Dismissal. (ECF Nos. 14, 15.)

       According to Adams, “3D Systems [was] in violation of its Anti-Harassment and Anti-

Discrimination policies.” (ECF No. 1 at 4.) Specifically, Adams alleges, inter alia, that 3D



1
  3D Systems’ Motion to Dismiss and Strike is a hybrid motion, requesting the court to dismiss
certain claims and to also strike portions of Adams’ Complaint contained in paragraphs 26, 27, 49,
and 50 of his Complaint in which Adams allegedly overheard co-workers discussing anti-Semitic
and culturally insensitive topics. (ECF No. 1.) However, “the moving party bears a sizeable burden
to show that the challenged allegations have no possible relation or logical connection and would
cause significant prejudice if not stricken.” Rosendall v. Voight, 2017 WL 9674476, at *4 (D.S.C.
Sept. 11, 2017), adopted in 2018 WL 2093722. Here, 3D Systems has failed to carry that burden
and has not objected to the Magistrate’s decision to deny striking portions of the Complaint.
2
  The court notes that Adams “vehemently objects to [3D Systems] retyping [Adams’ Complaint]”
and asserts that 3D Systems’ version of the Complaint (ECF No. 15-1) intends to “confuse and
doubt [sic] the court.” (ECF No. 84 at 1.) While the court has reviewed both versions of the
Complaint and certainly agrees with the Magistrate Judge’s determination that the “typed and
paragraphed-numbered version of the Complaint [ECF No. 15-1]retains the exact language of the
Complaint as written by [Adams] ….”, the court also understands Adams’ concern and has relied
upon the facts as written in his initial Complaint (ECF No. 1) for this Order.

                                                2
Systems discriminated against him because he was an older African-American man who worked

in the Engineering Department. (ECF No. 1 at 8.) For example, on April 13, 2018, he was called

into a meeting with Darshan Pandya (“Pandya”) to discuss a [problematic] email between Adams

and a former fellow employee, Christopher Holmes (“Holmes”). Adams requested to have a

Human Resources (“HR”) representative present during the meeting because Adams and Holmes

were in competition for a coveted Lab Manager Position and Adams alleged that Holmes harassed

him in the email. (ECF No. 1 at 5, ¶ e.) However, the meeting began without any HR representative

and ultimately escalated into an alleged physical altercation between Adams and Pandya because,

in Adams’ view, Pandya “misread and misinterpreted the email (due to Pandya’s Indian

background and cultural differences between Pandya and Adams) causing [Adams] to be written

up” instead of Holmes. (Id.) When Pandya asked Adams to sign the written warning, Adams

refused and attempted to take a photograph of the document to send to HR, but before Adams

could take the photograph, Pandya “ran around the table behind Adams and assaulted

Adams…pulled his arms back behind his back trying to wrestle Adams…causing injuries.” (ECF

No. 1 at 5, ¶ f.)

        3D Systems filed their Motion to Dismiss and Strike (ECF No. 14) on June 4, 2019,

maintaining, among many other arguments, that (1) Adams failed to allege a cause of action for

color-based discrimination due to Adams’ failure to exhaust administrative remedies, (2) Adams’

claims arising prior to June 14, 2017 are time barred, and (3) Adams failed to plead specific facts

to assert a claim of discrimination based on age and national origin. (ECF No. 68.) On June 5,

2019, the Magistrate Judge issued a Roseboro order to Adams, advising him of the procedures

regarding 3D Systems’ Motion to Dismiss and Strike and the consequences of failing to respond




                                                3
by July 8, 2019.3 (ECF No. 18.) On July 8, 2019, Adams filed a Motion for Extension of Time

(ECF No 23) to respond to the Motion to Dismiss and Strike. On the same day, the Magistrate

Judge granted Adams’ Motion for Extension of Time (ECF No. 24) to respond to 3D System’s

Motion to Dismiss and Strike (ECF No. 14) and advised him that his response was due by July 30,

2019 (ECF No. 24). Adams was also informed that his case would be recommended for “dismissal

for failure to prosecute” if he failed to respond to 3D Systems’ Motion to Dismiss and Strike by

the new deadline of July 30. (ECF No. 24.) Even after the extension, Adams failed to respond to

3D Systems’ Motion to Dismiss and Strike by July 30, 2019. On August 7, 2019, eight (8) days

after the first extended deadline, the court, yet again, extended Adams’ deadline to respond to 3D

Systems’ Motion to Dismiss and Strike (ECF No. 14) until August 21, 2020. (ECF No. 51.) On

August 26, 2019, nearly an entire month after the July 30, 2019 deadline, and nearly a week after

the further extended deadline of August 26, 2019, Adams filed his Response to 3D Systems’

Motion to Dismiss and Strike. (ECF No. 54.) Despite Adams’ untimeliness, the Magistrate Judge

issued her Report on November 26, 2019, addressing the merits of both 3D System’s Motion to

Dismiss and Strike and Adams’ Response. (ECF No. 68.) Adams filed an untimely Objection to

the Magistrate Judge’s Report on January 15, 2020. (ECF No. 84). The Report is ripe for review.

                                      II. LEGAL STANDARD

           The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and

    Local Civil Rule 73.02(B)(2)(c) for the District of South Carolina. The Magistrate Judge makes

    only a recommendation to the court, which has no presumptive weight. The responsibility to

    make a final determination remains with this court. See Mathews v. Weber, 423 U.S. 261, 270–



3
 Roseboro requires district courts to provide an explanation of procedures for pro se litigants. See
Roseboro v. Garrison, 528 F.2d 309, 310 (4th Cir. 1975).



                                                  4
    71 (1976). The court reviews de novo only those portions of a Magistrate Judge’s Report and

    Recommendation to which specific objections are filed, and reviews those portions which are

    not objected to – including those portions to which only “general and conclusory” objections

    have been made – for clear error. See Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310,

    315 (4th Cir. 2005); Camby v. Davis, 718 F.2d 198, 200 (4th Cir. 1983); Orpiano v. Johnson,

    687 F.2d 44, 47 (4th Cir. 1982). The court may accept, reject, or modify, in whole or in part, the

    recommendation of the Magistrate Judge or recommit the matter with instructions. See 28 U.S.C.

    § 636(b)(1).

                                              III. DISCUSSION

          As a threshold issue, Adams’ Objection to the Report (“Objection”) is untimely,

procedurally improper4, lacks specific objections addressing the Report5, raises new arguments,

and reiterates arguments that Adams has already asserted in prior filings.6

          The parties were apprised of their opportunity to file Objections to the Report on November

26, 2019. (ECF No. 68.) Objections to the Report were due by December 10, 2019. (ECF No. 68.)

However, Objections were due by December 13, 2019, if a party was served by mail or otherwise

allowed under Fed. R. Civ. P. 6 or Fed. R. Crim. P. 45. (Id.) 3D Systems did not file an Objection



4
  Adams’ Objection to the Report is thirty-nine (39) single-spaced pages, thus exceeding the
court’s thirty-five (35) double-spaced page limitation. See Local Civ. Rules 7.04, 7.06 (D.S.C.).
5
  For example, the Report makes several dispositive determinations as to Adams’ Complaint such
as Adams’ failure to “squarely address [3D Systems’] argument that he failed to exhaust
administrative remedies regarding his color discrimination claim.” (ECF No. 68). Instead of
directly addressing this issue in his Objection, Adams never addresses the lack of pursing
administrative remedies, but instead argues that his claim is based on color because Adams “was
the only Black employee and Pandya sought to not have a Black Lab manager but used [Adams]
to prepare the way for a younger Indian candidate who was also dark skinned but lighter than
[Adams].” The new assertion does not address the Report’s central issue with the claim.
6
  Adams should be aware that “objections that reiterate prior arguments or fail to identify specific
errors in the Report are properly construed as general objections, and do not warrant de novo
review. See Addison v. CMH Homes, Inc., 47 F. Supp. 3d 404, 412 (D.S.C. 2014).

                                                    5
to the Report. However, on December 17, 2019, four (4) days after his Objections were due, Adams

filed a Motion for Extension of Time to File Objections to the Report. (ECF No. 73.) Once again,

the court was lenient with Adams and granted his Motion for Extension of Time to file Objections.

(ECF No. 77.) Adams was afforded an extension until January 10, 2020 to file Objections to the

Report. (Id.) Adams ultimately filed his thirty-nine (39) page Objection to the Report (ECF No.

84) on January 15, 2020, which is well after the January 10, 2020 deadline. (Compare ECF No.

77, with ECF No. 84.) Given that Adams’ Objection is untimely, the court need not consider it for

purposes of reviewing the Report. See Taylor v. Gainey, 203 F. App’x 426, 427 (4th Cir. 2006)

(“The timely filing of specific objections to a magistrate judge’s recommendation is necessary to

preserve appellate review of the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.”).

       In the absence of timely Objections to the Magistrate Judge’s Report, this court is not

required to provide an explanation for adopting the recommendation. See Camby v. Davis, 718

F.2d 198, 199 (4th Cir. 1983). Instead, the court must only satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation. Diamond v. Colonial Life & Acc.

Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

Furthermore, failure to file specific written Objections to the Report results in a party’s waiver of

the right to appeal from the judgment of the District Court based upon such recommendation. 28

U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140 (1985); Wright v. Collins, 766 F.2d 841 (4th Cir.

1985); United States v. Schronce, 727 F.2d 91 (4th Cir. 1984). After a thorough and careful review

of the record, the court finds the Magistrate Judge’s Report provides an accurate summary of the

facts and law in the instant case. (ECF No. 68.) Because Adams’ Objection is untimely despite




                                                  6
two extensions, and there are no other Objections, the court adopts the Report herein. Camby, 718

F.2d at 199.


                                       IV. CONCLUSION


       After a thorough review of the Report in this case, the court ACCEPTS the Magistrate

Judge’s Report (ECF No. 68), and GRANTS IN PART AND DENIES IN PART Defendant 3D

Systems’ Motion to Dismiss and Strike (ECF No. 14). Specifically, the court GRANTS 3D

Systems’ Motion to Dismiss as to Adams’ Title VII claims for color and national origin

discrimination, his age discrimination claims, and his state law claims of negligent supervision and

wrongful termination.

       The court DENIES 3D Systems’ Motion to Dismiss and Strike (ECF No. 14) as to its

request to strike certain “allegedly scandalous or impertinent” portions from the Complaint

because those portions of the Complaint may still “present background information” regarding

the remaining claims. Because 3D Systems does not seek dismissal of Adams’ Title VII race

discrimination, harassment, or retaliation claims and does not seek to dismiss his state law assault

claim, those claims remain before the court.

       IT IS SO ORDERED.




March 31, 2020
Columbia, South Carolina                                     United States District Judge




                                                  7
